UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

IN RE: ONE PRINZ YACHT NAMED
ECLIPSE; REAL PROPERTY LOCATED
AT 485 BRICKELL AVENUE, UNIT 1908,
MIAML FL, AND 200 BISCAYNE BLVD.

WAY, UNIT 4910, MIAMI, FL; AND Case No. 12-me-162 (RCL)
BANK ACCOUNTS CONTROLLED BY
AUGUSTO CESAR TAURONI MASIA.

 

 

MEMORANDUM OPINION

This case concerns U.S.-based properties, a yacht, and bank accounts included in two final
forfeiture orders issued by the High Court of Justice of the Autonomous Community of Valencia,
Spain (“the Spanish trial court”) following the criminal prosecution and conviction of Mr. Augusto
César Tauroni Masia (“Mr. Tauroni”) for his involvement in a scheme to embezzle charitable grant
funds from the government of Valencia. The United States (“the government”) filed an application
with this Court to enter an order to enforce the foreign forfeiture judgment. Gov’t Appl. to Enforce
Foreign J., ECF No. 6. This Court ordered the government to provide interested parties notice of
its application. Order, ECF No. 9. Mr. Tauroni contests the forfeiture orders and asks this Court
to deny the government’s application. Tauroni Claim, ECF No. 13. The government asks this
Court to strike Mr. Tauroni’s claim, Gov’t Mot., ECF No. 15, as well as enter an order of final
forfeiture, Gov’t Appl. for Order of Final Forfeiture, ECF No. 16. After considering the
submissions and the applicable law, this Court will GRANT the government’s motion to strike
and GRANT the government’s application for entry of final forfeiture.

I. BACKGROUND
In March 2012, pursuant to two mutual legal assistance treaties between the United States

and Spain, the United States filed an ex parte application to register and enforce a restraining order
issued by the Court of Instruction No. 21, in Valencia, Spain, against U.S.-based properties, a
yacht, and bank accounts connected to Mr. Tauroni. Gov’t Appl. for Restraining Order, ECF No.
1. This Court issued an order granting the government’s application. Order, ECF No. 2.

The Spanish Special Anti-Corruption Prosecutor’s Office identified the properties, yacht,
and bank accounts during an investigation into scheme by Mr. Tauroni, a Spanish businessman,
and officials at the Ministry of Solidarity and Citizenship in the autonomous region of Valencia,
including the then-Minister Rafael Blasco Castany, to funnel charitable government subsidies to
entities controlled by Mr. Tauroni and his associates. Gov’t Mot., Ex. 2, Presiding Judge Pilar de
la Oliva Marrades Aff., ECF No. 15-4, 912, 13, 21. Mr. Tauroni employed a variety of shell
companies as part of the scheme, including Indra Holding and Investment Corporation (“Indra”).
Id. at § 22. Indra is a private corporation registered in Florida. Gov’t Mot., Ex. 8, ECF No. 15-
12. The only listed officers are Mr. Tauroni and his wife, Alina Indiekina Lyssenko (“Ms.
Lyssenko”). Id. The case against Mr. Tauroni eventually proceeded to trial and was reportedly
“one of the largest corruption cases to have been tried in Spain.” ECF No. 15, at 2. Due to its
size, the case was split into three separate trials immediately when filed with the Spanish court.
ECF No. 15-4, § 14; Gov’t Mot., Ex. 3B, ECF No. 15-5, at 1.

In May 2014, following a trial in which Mr. Tauroni was represented by counsel, ECF No.
15-4, 7 16, Mr. Tauroni was convicted of embezzlement of government funds, subsidy fraud, and
forgery of official documents. Gov’t Mot., Ex. 4, Certified Final Conviction, ECF No. 15-6. Mr.
Tauroni was sentenced to six years in prison. ECF No. 15-4, 916. Mr. Tauroni, along with two

co-conspirators, was also ordered to pay a monetary judgment.' Mr. Tauroni appealed the

 

! Mr. Tauroni’s claim notes that he and his co-defendants were ordered to pay €1,784,840. ECF No. 13, at3. However,
according to the government, the Spanish Supreme Court reduced the monetary judgment to €1,623,840
(approximately $1,906,670). ECF No. 6, at 6 & n.6; ECF No. 15-6, at 2. In any event, the specific amount of the

2
judgment and the Spanish Supreme Court affirmed his conviction in June 2015. ECF No. 15-6.
With all appeals exhausted, the decision by the Spanish Supreme Court made Mr. Tauroni’s
conviction final. ECF No. 15-4, ff] 17, 40; Gov’t Mot., Ex. 2A, Presiding Judge Pilar de la Oliva
Marrades Suppl. Aff., ECF No. 6-3, at 15.

Following the decision by the Spanish Supreme Court, the High Court of Justice of the
Autonomous Community of Valencia issued two final forfeiture orders, in September and
December 2015, respectively, to forfeit the funds and property subject to this Court’s restraining
order. Gov’t Mot., Ex. 1A-B, Certified Spanish Final Forfeiture Orders, ECF No. 15-1, at 5-17;
ECF No. 2. Together, the two forfeiture orders (“Spanish final forfeiture orders”) concern the
following assets:

(1) Real property located at the Viceroy, 485 Brickell Avenue,
Unit 1901, Miami, Florida 33131 (“Viceroy Property”);

(2) Real property located at Epic West, 200 Biscayne Blvd. Way,
Unit 4910, Miami, Florida 33131 (“Epic West property”);

(3) One 54-foot Prinz ‘Coupe Sunseeker’ yacht named Eclipse,
serial number BEPRZHRG06C707 (“Prinz yacht”);

(4) JP Morgan Chase checking account number 882074396,
held in the name of Augusto César Tauroni Masia; and

(5) JP Morgan Chase checking account number 3000590236,
held in the name of Augusto César Tauroni Masia.

The Spanish trial court found, and the Spanish Supreme Court affirmed, that the U.S.-based

real properties, yacht, and bank accounts were acquired through or contained funds traceable to

 

monetary judgment is not relevant for the purposes of this Court’s decision on the government’s application for entry
of final forfeiture.

2 Two accounts at JP Morgan Chase (Account No. 956841779 and Account No. 2979121833) held in Ms. Lyssenko’s
name were included in the Spanish trial court’s restraining order and were subject to this Court’s March 2012
restraining order. ECF No. 2, at 3. The final Spanish forfeiture orders did not include these two accounts. ECF No.
15-1, at 5-17. Upon the government’s request, this Court modified its restraining order to release these accounts in
July 2020. ECF No. 6, at 4.n.4; Order, ECF No. 10.
the fraudulent charitable grant scheme. ECF No. 15-4, §] 21-25. The evidence at trial showed
that Mr. Tauroni purchased the Viceroy Property and the Epic West Property using the
misappropriated grant money and subsequently transferred ownership to Indra. Jd. at 21-23;
ECF No. 6, at 8. The Prinz yacht was purchased in a complicated flow through and sale-buyback
transaction involving three shell corporations, all wholly controlled by Mr. Tauroni. ECF No. 6,
at 7-8 & n.7. The Prinz yacht, like the real property, is presently owned by Indra. ECF No. 15-4,
q{ 22-23. Furthermore, trial evidence showed that Indra is beneficially owned by Mr. Tauroni.
Id. at $22, 26; Gov’t Mot., Ex. 11, Certified Restraining Order, ECF No. 15-11, at 5. Finally,
the trial court established that the two bank accounts held in Mr. Tauroni’s name received funds
wired directly from the Valencian government, intended for various charitable causes, but were
instead used personally by Mr. Tauroni and his associates. ECF No. 6, at 7.

A related proceeding involving Ms. Lyssenko confirmed the trial court’s findings of fact.
Ms. Lyssenko pleaded guilty to a money laundering charge related to the scheme. Gov’t Mot., Ex.
2A, Spanish Ct. Op., ECF No. 15-2, at 191-92; Gov’t Mot., Ex. 2B, English Translation of Spanish
Ct. Op., ECF No. 15-3, at 4-5. As part of her plea agreement, Ms. Lyssenko, represented by
counsel, confirmed Mr. Tauroni’s connection to Indra as well as Indra’s ownership in the Viceroy
Property, Epic West Property, and Prinz yacht. ECF No. 15-2, at 192-93; ECF No. 15-3, at 5-6.
The Spanish Supreme Court affirmed Ms. Lyssenko’s plea agreement in relevant part on appeal.
ECF No. 6, at 3-4 & n.1.

In May 2020, following a formal request from Spain, the United States filed an ex parte
application to enforce the Spanish final forfeiture orders against the U.S.-based properties, a yacht,

and bank accounts. ECF No. 6. The United States is obligated to assist Spain in forfeiture matters.
See Treaty on Mutual Legal Assistance in Criminal Matters, Nov. 20, 1990, U.S.-Spain, 1730
U.N.T.S. 133.

In July 2020, this Court issued an order directing the government to provide notice of the
ex parte application to persons known to have an interest in the U.S.-based properties, yacht, and
bank accounts and to publish notice of the application in a manner consistent with Rule G(4) of
the Federal Rules of Civil Procedure — Supplemental Rules for Admiralty and Maritime Claims
and Asset Forfeiture. ECF No. 9; Fed. R. Civ. P. Supp. R. G(4). In accordance with this Court’s
order and Rule G, the government provided notice of its intent to enforce the foreign forfeiture
judgment via newspaper publication in Florida and in Spain,? Gov’t Mot., Ex. 11, Decl. of Pub.,
ECF No. 15-7, and provided notice to Mr. Tauroni as well as his counsel. Gov’t Mot., Ex. 8, Not.,
ECF No. 15-8.

In September 2020, Mr. Tauroni filed a claim contesting the forfeiture of the Viceroy
Property, Epic West Property, and Prinz yacht.4 ECF No. 13. In September 2021, the government
filed a motion to strike Mr. Tauroni’s claim. ECF No. 15. In March 2022, the government filed

an application for order of final forfeiture. ECF No. 16. These motions are ripe for review.°

 

3 In August 2020, Bradesco BAC Florida Bank declared an interest in the real property the Epic West Property based
on an outstanding unpaid mortgage on the property. Bradesco Claim, ECF No. 12. The government and Bradesco
BAC Florida Bank resolved the bank’s claim against the Epic West Property through an expedited stipulated
settlement agreement. Gov’t Appl. to Enter Final Forfeiture, Ex. 1, Proposed Stipulation Settlement, ECF No. 16-1.
There are no outstanding claims to the U.S.-based properties, yacht or bank accounts.

4 Mr. Tauroni filed his claim purportedly on behalf of Indra. ECF No. 13, at 1. Because a claim on behalf of a
corporation can only be filed by counsel, see Lennon v. McClory, 3 F. Supp. 2d 1461, 1462 n.1 (D.D.C. 1998) (citing
Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993)), this Court allowed the claim to be filed as a claim of
an individual. ECF No. 13, at 1. Mr. Tauroni filed a second, identical claim in January 2021, which this Court denied
for the same reason cited in the previous order. ECF No. 14.

5 Additionally, the government submitted an ex parte status report in August 2022 informing this Court that the
mortgage on the Epic West Property is in default and that the holder of the mortgage, Bradesco BAC Florida Bank,
intends to institute foreclosure proceedings. Rep., ECF No. 19.

5
Il. LEGAL STANDARDS

28 U.S.C. § 2467 outlines a four-step process for enforcing a foreign forfeiture judgment
ina U.S. court. First, “a foreign nation seeking to have a forfeiture [ ] judgment . . . enforced by a
district court... shall [ ] submit a request to the Attorney General or the designee of the Attorney
General.” Id. § 2467(b)(1). Second, “the Attorney General [or designee] shall determine whether
_.. to certify the request,” id. § 2467(b)(2), considering (1) “a summary of the facts of the case
and a description of the proceedings that resulted in the forfeiture or confiscation judgment,” (2)a
“certified copy of the forfeiture or confiscation judgment;” (3) “an affidavit or sworn declaration
establishing that the foreign nation took steps, in accordance with the principles of due process, to
give notice of the proceedings to all persons in sufficient time to enable such persons to defend
against the charges and that the judgment rendered is in force and is not subject to appeal;” and (4)
“such additional information and evidence as may be required by the Attorney General or the
designee of the Attorney General.” Jd. § 2467(b)(1)(A)-(D). The decision whether to certify a
request made by a foreign nation “shall be final and not subject to ... judicial review[.]” Id.
§ 2467(b)(2).

After the Attorney General or designee has approved the foreign nation’s request to enforce
a foreign judgment and the government has filed an application in the appropriate U.S. district
court to enforce the judgment,® the court “shall enter such orders as may be necessary to enforce
the judgment on behalf of the foreign nation.” Jd. § 2467(d)(1) (emphasis added). Under the
statute, the court must grant the application unless one of the five narrow exceptions applies. See
In ré $6,871,042.36 and Accrued Interest, No. 14-1222 (RBW), 2021 WL 1208942, at *5-6

(D.D.C. Mar. 31, 2021). A court may not enter an order to enforce the forfeiture judgment on

 

6 The District Court for the District of Columbia is a proper venue. 28 U.S.C. § 2467(c)(2)(B).

6
behalf of the foreign nation if: (A) “the judgment was rendered under a system that provides
tribunals or procedures incompatible with the requirements of due process of law;” (B) “the foreign
court lacked personal jurisdiction over the defendant;” (C) “the foreign court lacked jurisdiction
over the subject matter;” (D) “the foreign nation did not take steps, in accordance with the
principles of due process, to give notice of the proceedings to a person with an interest in the
property of the proceedings in sufficient time to enable him or her to defend” that interest; or (E)
“the judgment was obtained by fraud.” 28 U.S.C. § 2467(d)(1)(A){E). In determining whether
an exception applies, “the court shall be bound by the findings of fact to the extent that they are
stated in the foreign forfeiture or confiscation judgment.” Jd. § 2467(e). See In re $6,871,042.36,
217 F. Supp. 3d 84, 97 (D.D.C. 2016) (holding that Congress intended to “prevent[ ] a litigant
from taking ‘two bites at the apple’ by raising objections to the basis for the forfeiture in the Federal
court that he also raised, or [was] entitled to raise, in the foreign court where the forfeiture action
is pending”).
Il. DISCUSSION

The process to enforce and register the Spanish final forfeiture judgment was consistent
with 28 U.S.C. § 2467. As discussed above, “a foreign nation seeking to have a forfeiture [ ]
judgment . . . enforced by a district court . . . shall [ ] submit a request to the Attorney General or
[ ] designeef,]” id. § 2467(b)(1), and thereafter, “the Attorney General [or designee] shall
determine whether ... to certify the request{,]” id. § 2467(b)(2). Here, the record reflects that
Spain made a request to the U.S. Attomey General regarding enforcement of the Spanish final
forfeiture orders, that the Attorney General reviewed the request and delegated the authority to
certify Spain’s request to the Chief of the Money Laundering and Asset Recovery Section of the

Criminal Division of the Department of Justice ((MLARS Chief”), and that the MLARS Chief
decided to certify the request. ECF No. 15-1, at 2; ECF No. 16, at 4. The decision by the MLARS
Chief is not subject to judicial review. See 28 U.S.C. § 2467(b)(2). The government filed an
application with this Court to enter an order to enforce the Spanish final forfeiture orders. 28
U.S.C. § 2467(c)(1); ECF No. 16. Therefore, this Court must enforce the Spanish final forfeiture
orders unless a specific statutory exception applies.

Mr. Tauroni’s claim raises six arguments as to why this Court should not enforce the
Spanish forfeiture orders.’ First, he argues that the Viceroy Property, the Epic West property, and
the Prinz yacht cannot be forfeited because Indra, not Mr. Tauroni, is the sole owner of the
properties. ECF No. 13, at 2-3. Second, Mr. Tauroni maintains that property titled in Indra’s
name cannot be used to satisfy the judgment against him because Indra was not included as a party
liable for the monetary judgment, nor was Indra present at the Spanish criminal trial to represent
itself, Id. at 3. Third, Mr. Tauroni references various provisions of the Spanish criminal justice
code to suggest that forfeiture is not possible under Spanish law due to the absence of a final
judgment involving Indra. Jd. at 4. Fourth, Mr. Tauroni asserts that “it is very likely that the
confiscation order is time-barred under U.S. law.” Jd. Fifth, Mr. Tauroni states that forfeiture
would adversely affect the rights of third parties, including unnamed shareholders of Indra,
Bradesco BAC Florida Bank (the lender on the unpaid mortgage for the Epic West Property), the
homeowners associations of both the Viceroy Property and Epic West Property (for unpaid
community fees), Chase Bank (for an unpaid debt), an unidentified Spanish company (for an
unpaid debt related to the purchase of the yacht), and the state of Florida (for unpaid real estate

taxes). Id. at 5; ECF No. 15, at 9. Sixth, and finally, Mr. Tauroni claims that the properties cannot

 

7 Mr. Tauroni appeared to assert four arguments in his filing but, upon review, this Court will construe his claim as
asserting six arguments. Additionally, Mr. Tauroni’s claim only contests the forfeiture of the Viceroy Property, Epic
West property, and Prinz yacht, but not the bank accounts held in his name. ECF No. 13.

8
be forfeited because they are under the jurisdiction of another Spanish court pending a final
decision on potential civil liability resulting from that case. ECF No. 13, at 5-6.

Five of Mr. Tauroni’s arguments are potentially relevant. Though Mr. Tauroni does not
specifically cite to the exceptions listed in 28 U.S.C. § 2467(d)(1), five of his arguments—the first,
second, third, fourth, and sixth—could be characterized as invoking the personal jurisdiction
exception, id. § 2467(d)(1)(B), or subject matter jurisdiction exception, id. § 2467(d)(1)(C). The
statutory exceptions in 28 U.S.C. § 2467(d)(1)(A)-(E) are the only factors this Court is required
to consider in deciding whether enforce the Spanish final forfeiture orders. See In Re
$6,871,042.36 and Accrued Interest, 2021 WL 1208942 at *5. Because Mr. Tauroni’s fifth claim
does not fall within a statutory exception in 28 U.S.C. § 2467(d)(1), this Court will not consider
it.’

The government argues that none of the exceptions in 28 U.S.C. § 2467(d)(1)(A){E) apply
to this case and that Mr. Tauroni has not raised any viable arguments as to why this Court should
not enforce the Spanish final forfeiture orders. ECF No. 16, at 56. This Court agrees.

A. The Due Process Exception in 28 U.S.C. § 2467(d)(1)(A) Does Not Apply

There is no indication that the proceeding which resulted in the Spanish final forfeiture

orders lacked due process. As explained by Presiding Judge Oliva, Spanish law provides ample

 

8 Even if this Court were to consider Mr. Tauroni’s fifth argument—that forfeiture would adversely affect the rights
of third parties, including unidentified Indra shareholders, Bradesco BAC Florida Bank, the homeowners associations
of both the Viceroy and Epic West properties, Chase Bank, an unidentified Spanish company, and the state of
Florida—it would be without merit. The Spanish trial court indicated that Mr. Tauroni and Ms. Lyssenko are Indra’s
only shareholders. ECF No. 15-4, 22; ECF No. 6, at 8; ECF No. 15, at 11. Both Mr. Tauroni and Ms. Lyssenko had
multiple opportunities to challenge the forfeiture orders yet failed to do so. ECF No. 15, at 11; ECF No. 15-4, 4 26.
In fact, Ms. Lyssenko, exercising her power of attorney for Indra, already agreed to forfeiture of the Viceroy Property,
Epic West Property, and Prinz yacht. ECF No. 15, at 3-4; ECF No. 15-2, at 192-93; ECF No. 15-3, at 5-6. Bradesco
BAC Florida Bank has already entered into a stipulated settlement agreement with the government to resolve its claim.
ECF No. 16-1; ECF No. 15, at 7. Finally, the government represents that outstanding debts on property—including
unpaid homeowners’ association fees, unpaid credit card debt, unpaid purchase-money debt, and unpaid state taxes—
do not prevent forfeiture as any proceeds from the assets’ sale may be used to satisfy unpaid creditors. ECF No. 15,
at 11.
due process guarantees. Article 118 of the Spanish Law on Criminal Procedure bestows on the
accused rights to: “be informed of the facts attributed to [him],” “appoint a lawyer [to represent
him] ... [or] apply for free legal aid”; “to remain silent and not give a statement”; or “not to answer
some or any of the questions asked [to him] [.]” ECF No. 15-4, §] 6-9. Such rights are consistent
with the requirements of due process in the United States. See Dusenbery v. United States, 534
U.S. 161, 167 (2002). Moreover, Mr. Tauroni had the right—and did exercise his right—to be
represented by counsel during the criminal investigation, trial, and appeal to the Spanish Supreme
Court. ECF No. 15-4, §9 6-9, 13, 26. The presence of notice, the opportunity to be heard, and
representation by counsel indicate that the due process exception to enforcement of a foreign
forfeiture judgment in 28 U.S.C. § 2467(d)(1)(A) does not apply.

B. The Personal Jurisdiction Exception in 28 U.S.C. § 2467(d)(1)(B) Does Not Apply

The High Court of Justice of the Autonomous Community of Valencia, the court that issued
the Spanish final forfeiture orders, and had personal jurisdiction over Mr. Tauroni and the
properties connected to him. The High Court of Justice of the Autonomous Community of
Valencia, “the highest judicial body within [its] territory, is competent to investigate, prosecute,
and execute the sentence in those cases of an offence in which a person may be found involved
who by law enjoys a special exemption [from prosecution.]” ECF No. 15-4, f] 2-5. Rafael Blasco
Castany, then-Minister of Solidarity and Citizenship and one of Mr. Tauroni’s co-conspirators,
was such an official. Jd at 912. Therefore, because Mr. Tauroni participated in a conspiracy
involving a person with a special immunity from prosecution, the court had personal jurisdiction
over him and his associates. See In Re $6,871,042.36 and Accrued Interest, 2021 WL 1208942 at
*5 (noting that a foreign court’s authority to judge the defendant establishes personal jurisdiction).

Additionally, as the government notes, the record does not contain evidence that either Mr. Tauroni

10
or Ms. Lyssenko challenged the court’s jurisdiction. ECF No. 6, at 13-14. The Spanish trial
court—not this Court—was the proper forum in which to contest personal jurisdiction.

Mr. Tauroni’s first and second arguments appear to question the Spanish trial court’s
personal jurisdiction but are both without merit. Regarding his first argument, that the Viceroy
Property, Epic West Property, and Prinz yacht belong to Indra, the trial court already determined
that Indra “was constituted with the sole purpose of concealing” Mr. Tauroni’s identity and that
Mr. Tauroni, in fact, was Indra’s “full owner.” ECF No. 15-4,9 26. This Court is prevented from
revisiting these determinations, as this Court is bound by the Spanish trial court’s findings of fact.
See 28 U.S.C. § 2467(e). In response to Mr. Tauroni’s second argument, that the Viceroy Property,
Epic West Property, and Prinz yacht cannot be forfeited because Indra was not included in the
judgment, the government correctly points out that its application seeks to enforce the final
forfeiture orders issued by the High Court of Justice of the Autonomous Community of Valencia
in September and December 2015, not the monetary judgment against Mr. Tauroni. ECF No. 15,
at 10. Moreover, the Spanish trial court opinion clearly connected the Viceroy Property, Epic
West Property, and Prinz yacht to Mr. Tauroni through Indra. ECF No. 15-2, at 95-96; ECF No.
15-3, at 2-3. Mr. Tauroni had both the incentive and opportunity to litigate Indra’s involvement
and liability in Spain and either failed to do so or failed to persuade the Spanish court. ECF No.
15, at 10 & n.6. This Court is satisfied that the personal jurisdiction exception in 28 U.S.C.
§ 2467(d)(1)(B) does not apply.

C. The Subject Matter Jurisdiction Exception in 28 U.S.C. § 2467(d)(1)(C) Does Not
Apply

The High Court of Justice of the Autonomous Community of Valencia and the Spanish
Supreme Court both properly exercised subject matter jurisdiction over Mr. Tauroni’s case. The

Spanish trial court had the authority to issue a sentence “[a]fter the corresponding adversarial

11
proceeding, with the presence of all the accused, duly assisted by lawyers of their choice, where
the evidentiary means freely proposed on equal terms by all parties were examined,” ECF No. 15-
4,916. Additionally, the Spanish Supreme Court has the authority to review—and affirm—
decisions by the High Court of Justice of the Autonomous Community of Valencia. Jd. at { 5.

Mr. Tauroni’s third, fourth, and sixth arguments, challenging the Spanish trial court’s
subject matter jurisdiction, are all without merit. With respect to Mr. Tauroni’s third argument,
the lack of a final judgment involving Indra, the Spanish final forfeiture orders issued by the
Spanish trial court linked the Viceroy Property, Epic West Property, and Prinz yacht to Indra and
Mr. Tauroni. ECF No. 15-2, at 95-96; ECF No. 15-3, at 2-3. This Court is not the proper forum
for Mr. Tauroni to relitigate the Spanish trial court’s findings of fact. See 28 U.S.C. § 2467(e).
The orders became final when Mr. Tauroni failed to appeal the orders within the time period
provided under Spanish law. ECF No. 6, at 14. Additionally, Mr. Tauroni’s fourth argument, that
the Spanish final forfeiture orders are likely time-barred under U.S. law, is not supported by
citations to any potentially applicable authority, nor does 28 U.S.C § 2467 contain a time bar.
Finally, Mr. Tauroni’s sixth argument, that the property cannot be forfeited because it is subject to
an ongoing case before another Spanish court, misses the mark. That certain cases against Mr.
Tauroni are still pending have no bearing on the fact that the first trial, which resulted in a final
forfeiture judgment, is final. ECF No. 15, at 11. Thus, the subject matter jurisdiction exception
to enforcement in 28 U.S.C. § 2467(d)(1)(C) does not apply.

D. The Notice Exception in 28 U.S.C. § 2467(d)(1)(D) Does Not Apply

Contrary to Mr. Tauroni’s second argument, that Indra did not have notice of the Spanish
trial court’s intention to seek forfeiture, interested parties in the U.S.-based properties, yacht, and

bank accounts were properly notified on multiple occasions. The record proves fatal for Mr.

12
Tauroni: as Presiding Judge Oliva attested, the Spanish court’s initial restraining order against the
U.S.-based properties, yacht, and bank accounts “was duly notified to Mr. Cesar Augusto Tauroni,
as well as his partner, Ms. Alina Indiekina Lyssenko, who at that time were assisted by counsel,
which allowed them to oppose it, with all legal guarantees, not only in their names but also in that
of Indra Holding And Investment Corporation[.|” ECF No. 15-4, {26 (emphasis added). Thus,
Mr. Tauroni, represented by counsel, had full notice that the Spanish court sought properties held
in Indra’s name. Moreover, Mr. Tauroni had an opportunity to appeal the orders, yet failed to do
so. ECF No. 6, at 14. Mr. Tauroni also received notice of the Spanish trial court’s intention to
seek forfeiture when he received the Spanish final forfeiture orders. ECF No. 15-1, at 5-17.
Importantly, the December 2015 order specifically lists the Viceroy Property, Epic West Property,
and Prinz yacht, “held in the name of Indra Holding and Investment Corp.” ECF No. 15-1, at 10.
Under Spanish law, Mr. Tauroni had three days to appeal the orders, but elected not to do so,
making the orders final. ECF No. 6, at 14. Based on the record, the notice exception to
enforcement of a foreign forfeiture judgment in 28 U.S.C. § 2467(d)(1)(D) does not apply.

E. The Fraud Exception in 28 U.S.C. § 2467(d)(1)(E) Does Not Apply

There is no indication that the Spanish final forfeiture orders were the result of fraud. The
government represents to this Court that it “has no reason to believe that the forfeiture orders were
obtained by fraud.” Jd. Other factors indicating an absence of fraud include the lengthy and high-
profile nature of the case, involvement of counsel, and ultimate review by the Spanish Supreme

Court. Finally, Mr. Tauroni has not raised any claims of fraud in any Spanish court, id., nor to this

13
Court. Therefore, the fraud notice exception to enforcement of a foreign forfeiture judgment in 28
U.S.C. § 2467(d)(1)(E) does not apply.
IV. CONCLUSION
Because the government has satisfied the statutory requirements for an entry of final
forfeiture and Mr. Tauroni has not sufficiently raised the existence of an exception, the Court will
GRANT ‘the government’s motion to strike, ECF No. 15, and GRANT the government’s
application for final order of forfeiture, ECF No. 16. A separate Order consistent with this

Memorandum Opinion shall issue this date.

Date: September _ d , 2022 Cu Lupe
x

Royce C. Lamberth
United States District Judge

14